(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                     BAILEY v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE SECOND CIRCUIT

 No. 11–770.      Argued November 1, 2012—Decided February 19, 2013
While police were preparing to execute a warrant to search a basement
 apartment for a handgun, detectives conducting surveillance in an
 unmarked car outside the apartment saw two men―later identified
 as petitioner Chunon Bailey and Bryant Middleton―leave the gated
 area above the apartment, get in a car, and drive away. The detec-
 tives waited for the men to leave and then followed the car approxi-
 mately a mile before stopping it. They found keys during a patdown
 search of Bailey, who initially said that he resided in the apartment
 but later denied it when informed of the search. Both men were
 handcuffed and driven in a patrol car to the apartment, where the
 search team had already found a gun and illicit drugs. After arrest-
 ing the men, police discovered that one of Bailey’s keys unlocked the
 apartment’s door.
    At trial, the District Court denied Bailey’s motion to suppress the
 apartment key and the statements he made to the detectives when
 stopped, holding that Bailey’s detention was justified under Michigan
 v. Summers, 452 U. S. 692, as a detention incident to the execution of
 a search warrant, and, in the alternative, that the detention was
 supported by reasonable suspicion under Terry v. Ohio, 392 U. S. 1.
 Bailey was convicted. The Second Circuit affirmed denial of the sup-
 pression motion. Finding that Summers authorized Bailey’s deten-
 tion, it did not address the alternative Terry holding.
Held: The rule in Summers is limited to the immediate vicinity of the
 premises to be searched and does not apply here, where Bailey was
 detained at a point beyond any reasonable understanding of the im-
 mediate vicinity of the premises in question. Pp. 4−15.
    (a) The Summers rule permits officers executing a search warrant
 “to detain the occupants of the premises while a proper search is con-
2                       BAILEY v. UNITED STATES

                                   Syllabus

    ducted,” 452 U. S., at 705, even when there is no particular suspicion
    that an individual is involved in criminal activity or poses a specific
    danger to the officers, Muehler v. Mena, 544 U. S. 93. Detention is
    permitted “because the character of the additional intrusion caused
    by detention is slight and because the justifications for detention are
    substantial.” Id., at 98. In Summers and later cases the detained oc-
    cupants were found within or immediately outside the residence be-
    ing searched. Here, however, petitioner left the apartment before the
    search began and was detained nearly a mile away. Pp. 4−6.
       (b) In Summers, the Court recognized three important law en-
    forcement interests that, taken together, justify detaining an occu-
    pant who is on the premises during the search warrant’s execution,
    452 U. S., at 702−703. The first, officer safety, requires officers to se-
    cure the premises, which may include detaining current occupants so
    the officers can search without fear that the occupants will become
    disruptive, dangerous, or otherwise frustrate the search. If an occu-
    pant returns home during the search, officers can mitigate the risk by
    taking routine precautions. Here, however, Bailey posed little risk to
    the officers at the scene after he left the premises, apparently with-
    out knowledge of the search. Had he returned, he could have been
    apprehended and detained under Summers. Were police to have the
    authority to detain persons away from the premises, the authority to
    detain incident to the execution of a search warrant would reach be-
    yond the rationale of ensuring the integrity of the search by detain-
    ing those who are on the scene. As for the Second Circuit’s additional
    concerns, if officers believe that it would be dangerous to detain a de-
    parting individual in front of a residence, they are not required to
    stop him; and if officers have reasonable suspicion of criminal activi-
    ty, they can instead rely on Terry. The risk that a departing occu-
    pant might alert those still inside the residence is also an insufficient
    safety rationale for expanding the detention authority beyond the
    immediate vicinity of the premises to be searched.
       The second law enforcement interest is the facilitation of the com-
    pletion of the search. Unrestrained occupants can hide or destroy ev-
    idence, seek to distract the officers, or simply get in the way. But a
    general interest in avoiding obstruction of a search cannot justify de-
    tention beyond the vicinity of the premises. Occupants who are kept
    from leaving may assist the officers by opening locked doors or con-
    tainers in order to avoid the use of force that can damage property or
    delay completion of the search. But this justification must be con-
    fined to persons on site as the search warrant is executed and so in a
    position to observe the progression of the search.
       The third interest is the interest in preventing flight, which also
    serves to preserve the integrity of the search. If officers are con-
                     Cite as: 568 U. S. ____ (2013)                     3

                                Syllabus

  cerned about flight in the event incriminating evidence is found, they
  might rush the search, causing unnecessary damage or compromising
  its careful execution. The need to prevent flight, however, if un-
  bounded, might be used to argue for detention of any regular occu-
  pant regardless of his or her location at the time of the search, e.g.,
  detaining a suspect 10 miles away, ready to board a plane. Even if
  the detention of a former occupant away from the premises could fa-
  cilitate a later arrest if incriminating evidence is discovered, “the
  mere fact that law enforcement may be made more efficient can never
  by itself justify disregard of the Fourth Amendment.” Mincey v. Ari-
  zona, 437 U. S. 385, 393.
     In sum, none of the three law enforcement interests identified in
  Summers applies with the same or similar force to the detention of
  recent occupants beyond the immediate vicinity of the premises to be
  searched. And each is also insufficient, on its own, to justify an ex-
  pansion of the rule in Summers to permit the detention of a former
  occupant, wherever he may be found away from the scene of the
  search. Pp. 6–12.
     (c) As recognized in Summers, the detention of a current occupant
  “represents only an incremental intrusion on personal liberty when
  the search of a home has been authorized by a valid warrant,” 452
  U. S., at 703, but an arrest of an individual away from his home in-
  volves an additional level of intrusiveness. A public detention, even
  if merely incident to a search, will resemble a full-fledged arrest and
  can involve the indignity of a compelled transfer back to the premis-
  es. P. 12.
     (d) Limiting the rule in Summers to the area within which an occu-
  pant poses a real threat to the safe and efficient execution of a search
  warrant ensures that the scope of the detention incident to a search
  is confined to its underlying justification. Because petitioner was de-
  tained at a point beyond any reasonable understanding of immediate
  vicinity, there is no need to further define that term here. Since de-
  tention is justified by the interests in executing a safe and efficient
  search, the decision to detain must be acted upon at the scene of the
  search and not at a later time in a more remote place. Pp. 13−15.
     (e) The question whether stopping petitioner was lawful under Ter-
  ry remains open on remand. P. 15.
652 F. 3d 197, reversed and remanded.

   KENNEDY, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, GINSBURG, SOTOMAYOR, and KAGAN, JJ., joined. SCA-
LIA, J., filed a concurring opinion, in which GINSBURG and KAGAN, JJ.,
joined. BREYER, J., filed a dissenting opinion, in which THOMAS and
ALITO, JJ., joined.
                        Cite as: 568 U. S. ____ (2013)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 11–770
                                   _________________


   CHUNON L. BAILEY, AKA POLO, PETITIONER v.

                                            

               UNITED STATES
  

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

                                                    

           APPEALS FOR THE SECOND CIRCUIT


                              [February 19, 2013]

                                                 


   JUSTICE KENNEDY delivered the opinion of the Court.
   The Fourth Amendment guarantees the right to be free
from unreasonable searches and seizures. A search may
be of a person, a thing, or a place. So too a seizure may be
of a person, a thing, or even a place. A search or a seizure
may occur singly or in combination, and in differing se-
quence. In some cases the validity of one determines the
validity of the other. The instant case involves the search
of a place (an apartment dwelling) and the seizure of a
person. But here, though it is acknowledged that the
search was lawful, it does not follow that the seizure was
lawful as well. The seizure of the person is quite in ques-
tion. The issue to be resolved is whether the seizure of the
person was reasonable when he was stopped and detained
at some distance away from the premises to be searched
when the only justification for the detention was to ensure
the safety and efficacy of the search.
                            I
                           A
 At 8:45 p.m. on July 28, 2005, local police obtained a
warrant to search a residence for a .380-caliber handgun.
2                BAILEY v. UNITED STATES

                     Opinion of the Court

The residence was a basement apartment at 103 Lake
Drive, in Wyandanch, New York. A confidential informant
had told police he observed the gun when he was at the
apartment to purchase drugs from “a heavy set black male
with short hair” known as “Polo.” App. 16–26. As the
search unit began preparations for executing the warrant,
two officers, Detectives Richard Sneider and Richard
Gorbecki, were conducting surveillance in an unmarked
car outside the residence. About 9:56 p.m., Sneider and
Gorbecki observed two men—later identified as petitioner
Chunon Bailey and Bryant Middleton—leave the gated
area above the basement apartment and enter a car
parked in the driveway. Both matched the general physi-
cal description of “Polo” provided by the informant. There
was no indication that the men were aware of the officers’
presence or had any knowledge of the impending search.
The detectives watched the car leave the driveway. They
waited for it to go a few hundred yards down the street
and followed. The detectives informed the search team of
their intent to follow and detain the departing occupants.
The search team then executed the search warrant at the
apartment.
  Detectives Sneider and Gorbecki tailed Bailey’s car for
about a mile—and for about five minutes—before pulling
the vehicle over in a parking lot by a fire station. They
ordered Bailey and Middleton out of the car and did a
patdown search of both men. The officers found no weap-
ons but discovered a ring of keys in Bailey’s pocket. Bailey
identified himself and said he was coming from his home
at 103 Lake Drive. His driver’s license, however, showed
his address as Bayshore, New York, the town where the
confidential informant told the police the suspect, “Polo,”
used to live. Id., at 89. Bailey’s passenger, Middleton,
said Bailey was giving him a ride home and confirmed
they were coming from Bailey’s residence at 103 Lake
Drive. The officers put both men in handcuffs. When
                  Cite as: 568 U. S. ____ (2013)            3

                      Opinion of the Court

Bailey asked why, Gorbecki stated that they were being
detained incident to the execution of a search warrant
at 103 Lake Drive. Bailey responded: “I don’t live there.
Anything you find there ain’t mine, and I’m not cooperat-
ing with your investigation.” Id., at 57, 77.
  The detectives called for a patrol car to take Bailey and
Middleton back to the Lake Drive apartment. Detective
Sneider drove the unmarked car back, while Detective
Gorbecki used Bailey’s set of keys to drive Bailey’s car
back to the search scene. By the time the group returned
to 103 Lake Drive, the search team had discovered a gun
and drugs in plain view inside the apartment. Bailey and
Middleton were placed under arrest, and Bailey’s keys
were seized incident to the arrest. Officers later discov-
ered that one of Bailey’s keys opened the door of the
basement apartment.
                             B
  Bailey was charged with three federal offenses: posses-
sion of cocaine with intent to distribute, in violation of 21
U. S. C. §§841(a)(1) and (b)(1)(B)(iii); possession of a fire-
arm by a felon, in violation of 18 U. S. C. §922(g)(1); and
possession of a firearm in furtherance of a drug-trafficking
offense, in violation of §924(c)(1)(A)(i). At trial Bailey
moved to suppress the apartment key and the statements
he made when stopped by Detectives Sneider and Gor-
becki. That evidence, Bailey argued, derived from an
unreasonable seizure. After an evidentiary hearing the
United States District Court for the Eastern District of
New York denied the motion to suppress. The District
Court held that Bailey’s detention was permissible under
Michigan v. Summers, 452 U. S. 692 (1981), as a detention
incident to the execution of a search warrant. In the
alternative, it held that Bailey’s detention was lawful as
an investigatory detention supported by reasonable suspi-
cion under Terry v. Ohio, 392 U. S. 1 (1968). After a trial
4                BAILEY v. UNITED STATES

                     Opinion of the Court

the jury found Bailey guilty on all three counts.
   The Court of Appeals for the Second Circuit ruled that
Bailey’s detention was proper and affirmed denial of the
suppression motion. It interpreted this Court’s decision
in Summers to “authoriz[e] law enforcement to detain the
occupant of premises subject to a valid search warrant
when that person is seen leaving those premises and the
detention is effected as soon as reasonably practicable.”
652 F. 3d 197, 208 (2011). Having found Bailey’s deten-
tion justified under Summers, the Court of Appeals did not
address the District Court’s alternative holding that the
stop was permitted under Terry.
   The Federal Courts of Appeals have reached differing
conclusions as to whether Michigan v. Summers justifies
the detention of occupants beyond the immediate vicinity
of the premises covered by a search warrant. This Court
granted certiorari to address the question. 566 U. S. ___
(2012).
                             II
  The Fourth Amendment, applicable through the Four-
teenth Amendment to the States, provides: “The right of
the people to be secure in their persons . . . against unrea-
sonable searches and seizures, shall not be violated, and
no Warrants shall issue, but upon probable cause . . .
particularly describing the place to be searched, and the
persons or things to be seized.” This Court has stated “the
general rule that Fourth Amendment seizures are ‘rea-
sonable’ only if based on probable cause” to believe that
the individual has committed a crime. Dunaway v. New
York, 442 U. S. 200, 213 (1979). The standard of probable
cause, with “roots that are deep in our history,” Henry v.
United States, 361 U. S. 98, 100 (1959), “represent[s] the
accumulated wisdom of precedent and experience as to
the minimum justification necessary to make the kind
of intrusion involved in an arrest ‘reasonable’ under the
                 Cite as: 568 U. S. ____ (2013)            5

                     Opinion of the Court

Fourth Amendment.” Dunaway, supra, at 208.
   Within the framework of these fundamental rules there
is some latitude for police to detain where “the intrusion
on the citizen’s privacy ‘was so much less severe’ than that
involved in a traditional arrest that ‘the opposing interests
in crime prevention and detection and in the police of-
ficer’s safety’ could support the seizure as reasonable.”
Summers, supra, at 697–698 (quoting Dunaway, supra, at
209); see also Terry, supra, at 27 (holding that a police
officer who has reasonable suspicion of criminal activity
may conduct a brief investigative stop).
   In Summers, the Court defined an important category of
cases in which detention is allowed without probable cause
to arrest for a crime. It permitted officers executing a
search warrant “to detain the occupants of the premises
while a proper search is conducted.” 452 U. S., at 705.
The rule in Summers extends farther than some earlier
exceptions because it does not require law enforcement to
have particular suspicion that an individual is involved in
criminal activity or poses a specific danger to the officers.
Muehler v. Mena, 544 U. S. 93 (2005). In Muehler, apply-
ing the rule in Summers, the Court stated: “An officer’s
authority to detain incident to a search is categorical; it
does not depend on the ‘quantum of proof justifying deten-
tion or the extent of the intrusion to be imposed by the
seizure.’ ” 544 U. S., at 98 (quoting Summers, supra, at
705, n. 19). The rule announced in Summers allows deten-
tion incident to the execution of a search warrant “because
the character of the additional intrusion caused by deten-
tion is slight and because the justifications for detention
are substantial.” Muehler, supra, at 98.
   In Summers and later cases the occupants detained
were found within or immediately outside a residence at
the moment the police officers executed the search war-
rant. In Summers, the defendant was detained on a walk
leading down from the front steps of the house. See Tr. of
6                BAILEY v. UNITED STATES

                     Opinion of the Court

Oral Arg. in O. T. 1980, No. 79–1794, pp. 41–42; see also
Muehler, supra, at 96 (detention of occupant in adjoining
garage); Los Angeles County v. Rettele, 550 U. S. 609, 611
(2007) (per curiam) (detention of occupants in bedroom).
Here, however, petitioner left the apartment before the
search began; and the police officers waited to detain him
until he was almost a mile away. The issue is whether the
reasoning in Summers can justify detentions beyond the
immediate vicinity of the premises being searched. An
exception to the Fourth Amendment rule prohibiting
detention absent probable cause must not diverge from its
purpose and rationale. See Florida v. Royer, 460 U. S.
491, 500 (1983) (plurality opinion) (“The scope of the de-
tention must be carefully tailored to its underlying justifi-
cation”). It is necessary, then, to discuss the reasons for
the rule explained in Summers to determine if its ra-
tionale extends to a detention like the one here.
                            A
  In Summers, the Court recognized three important law
enforcement interests that, taken together, justify the
detention of an occupant who is on the premises during
the execution of a search warrant: officer safety, facilitat-
ing the completion of the search, and preventing flight.
452 U. S., at 702–703.
                               1
   The first interest identified in Summers was “the inter-
est in minimizing the risk of harm to the officers.” Id., at
702. There the Court held that “the execution of a war-
rant to search for narcotics is the kind of transaction that
may give rise to sudden violence or frantic efforts to con-
ceal or destroy evidence,” and “[t]he risk of harm to both
the police and the occupants is minimized if the officers
routinely exercise unquestioned command of the situa-
tion.” Id., at 702–703.
                 Cite as: 568 U. S. ____ (2013)           7

                     Opinion of the Court

   When law enforcement officers execute a search war-
rant, safety considerations require that they secure the
premises, which may include detaining current occupants.
By taking “unquestioned command of the situation,” id., at
703, the officers can search without fear that occupants,
who are on the premises and able to observe the course of
the search, will become disruptive, dangerous, or other-
wise frustrate the search.
   After Summers, this Court decided Muehler v. Mena.
The reasoning and conclusions in Muehler in applying the
Summers rule go quite far in allowing seizure and deten-
tion of persons to accommodate the necessities of a search.
There, the person detained and held in handcuffs was not
suspected of the criminal activity being investigated; but,
the Court held, she could be detained nonetheless, to
secure the premises while the search was underway. The
“safety risk inherent in executing a search warrant for
weapons was sufficient to justify the use of handcuffs,
[and] the need to detain multiple occupants made the use
of handcuffs all the more reasonable.” 544 U. S., at 100.
While the Court in Muehler did remand for consideration
of whether the detention there—alleged to have been two
or three hours—was necessary in light of all the circum-
stances, the fact that so prolonged a detention indeed
might have been permitted illustrates the far-reaching
authority the police have when the detention is made at
the scene of the search. This in turn counsels caution
before extending the power to detain persons stopped or
apprehended away from the premises where the search is
being conducted.
   It is likely, indeed almost inevitable in the case of a
resident, that an occupant will return to the premises at
some point; and this might occur when the officers are still
conducting the search. Officers can and do mitigate that
risk, however, by taking routine precautions, for instance
by erecting barricades or posting someone on the perime-
8                BAILEY v. UNITED STATES

                     Opinion of the Court

ter or at the door. In the instant case Bailey had left the
premises, apparently without knowledge of the search. He
posed little risk to the officers at the scene. If Bailey had
rushed back to his apartment, the police could have ap-
prehended and detained him under Summers. There is no
established principle, however, that allows the arrest of
anyone away from the premises who is likely to return.
  The risk, furthermore, that someone could return home
during the execution of a search warrant is not limited to
occupants who depart shortly before the start of a search.
The risk that a resident might return home, either for
reasons unrelated to the search or after being alerted by
someone at the scene, exists whether he left five minutes
or five hours earlier. Unexpected arrivals by occupants or
other persons accustomed to visiting the premises might
occur in many instances. Were police to have the authority
to detain those persons away from the premises, the
authority to detain incident to the execution of a search
warrant would reach beyond the rationale of ensuring the
integrity of the search by detaining those who are in fact
on the scene.
  The Court of Appeals relied on an additional safety
consideration. It concluded that limiting the application of
the authority to detain to the immediate vicinity would
put law enforcement officers in a dilemma. They would
have to choose between detaining an individual immedi-
ately (and risk alerting occupants still inside) or allowing
the individual to leave (and risk not being able to arrest
him later if incriminating evidence were discovered). 652
F. 3d, at 205–206. Although the danger of alerting occu-
pants who remain inside may be of real concern in some
instances, as in the case when a no-knock warrant has
been issued, this safety rationale rests on the false prem-
ise that a detention must take place. If the officers find
that it would be dangerous to detain a departing individ-
ual in front of a residence, they are not required to stop
                 Cite as: 568 U. S. ____ (2013)            9

                     Opinion of the Court

him. And, where there are grounds to believe the depart-
ing occupant is dangerous, or involved in criminal activity,
police will generally not need Summers to detain him at
least for brief questioning, as they can rely instead on
Terry.
   The risk that a departing occupant might notice the
police surveillance and alert others still inside the resi-
dence is also an insufficient safety rationale to justify ex-
panding the existing categorical authority to detain so
that it extends beyond the immediate vicinity of the prem-
ises to be searched. If extended in this way the rationale
would justify detaining anyone in the neighborhood who
could alert occupants that the police are outside, all with-
out individualized suspicion of criminal activity or connec-
tion to the residence to be searched. This possibility
demonstrates why it is necessary to confine the Summers
rule to those who are present when and where the search
is being conducted.
                               2
   The second law enforcement interest relied on in Sum-
mers was that “the orderly completion of the search may
be facilitated if the occupants of the premises are present.”
452 U. S., at 703. This interest in efficiency derives from
distinct, but related, concerns.
   If occupants are permitted to wander around the prem-
ises, there is the potential for interference with the execu-
tion of the search warrant. They can hide or destroy
evidence, seek to distract the officers, or simply get in the
way. Those risks are not presented by an occupant who
departs beforehand. So, in this case, after Bailey drove
away from the Lake Drive apartment, he was not a threat
to the proper execution of the search. Had he returned,
officers would have been free to detain him at that point.
A general interest in avoiding obstruction of a search,
however, cannot justify detention beyond the vicinity of
10               BAILEY v. UNITED STATES

                     Opinion of the Court

the premises to be searched.
   Summers also noted that occupants can assist the offi-
cers. Under the reasoning in Summers, the occupants’
“self-interest may induce them to open locked doors or
locked containers to avoid the use of force that is not only
damaging to property but may also delay the completion of
the task at hand.” Ibid. This justification must be con-
fined to those persons who are on site and so in a position,
when detained, to at once observe the progression of the
search; and it would have no limiting principle were it to
be applied to persons beyond the premises of the search.
Here, it appears the police officers decided to wait until
Bailey had left the vicinity of the search before detaining
him. In any event it later became clear to the officers that
Bailey did not wish to cooperate. See App. 57, 77 (“I don’t
live there. Anything you find there ain’t mine, and I’m not
cooperating with your investigation”). And, by the time
the officers brought Bailey back to the apartment, the
search team had discovered contraband. Bailey’s deten-
tion thus served no purpose in ensuring the efficient com-
pletion of the search.
                               3
   The third law enforcement interest addressed in Sum-
mers was the “the legitimate law enforcement interest in
preventing flight in the event that incriminating evidence
is found.” 452 U. S., at 702. The proper interpretation of
this language, in the context of Summers and in the
broader context of the reasonableness standard that must
govern and inform the detention incident to a search, is
that the police can prohibit an occupant from leaving the
scene of the search. As with the other interests identified
in Summers, this justification serves to preserve the integ-
rity of the search by controlling those persons who are on
the scene. If police officers are concerned about flight, and
have to keep close supervision of occupants who are not
                 Cite as: 568 U. S. ____ (2013)           11

                     Opinion of the Court

restrained, they might rush the search, causing unneces-
sary damage to property or compromising its careful exe-
cution. Allowing officers to secure the scene by detaining
those present also prevents the search from being impeded
by occupants leaving with the evidence being sought or the
means to find it.
   The concern over flight is not because of the danger of
flight itself but because of the damage that potential flight
can cause to the integrity of the search. This interest does
not independently justify detention of an occupant be-
yond the immediate vicinity of the premises to be searched.
The need to prevent flight, if unbounded, might be used to
argue for detention, while a search is underway, of any
regular occupant regardless of his or her location at the
time of the search. If not circumscribed, the rationale of
preventing flight would justify, for instance, detaining a
suspect who is 10 miles away, ready to board a plane. The
interest in preventing escape from police cannot extend
this far without undermining the usual rules for arrest
based on probable cause or a brief stop for questioning
under standards derived from Terry. Even if the detention
of a former occupant away from the premises could facili-
tate a later arrest should incriminating evidence be dis-
covered, “the mere fact that law enforcement may be made
more efficient can never by itself justify disregard of the
Fourth Amendment.” Mincey v. Arizona, 437 U. S. 385,
393 (1978).
   In sum, of the three law enforcement interests identified
to justify the detention in Summers, none applies with the
same or similar force to the detention of recent occupants
beyond the immediate vicinity of the premises to be
searched. Any of the individual interests is also insuffi-
cient, on its own, to justify an expansion of the rule in
Summers to permit the detention of a former occupant,
wherever he may be found away from the scene of the
search. This would give officers too much discretion. The
12               BAILEY v. UNITED STATES

                     Opinion of the Court

categorical authority to detain incident to the execution of
a search warrant must be limited to the immediate vicini-
ty of the premises to be searched.
                              B
   In Summers, the Court recognized the authority to
detain occupants incident to the execution of a search
warrant not only in light of the law enforcement interests
at stake but also because the intrusion on personal liberty
was limited. The Court held detention of a current occu-
pant “represents only an incremental intrusion on personal
liberty when the search of a home has been authorized
by a valid warrant.” 452 U. S., at 703. Because the deten-
tion occurs in the individual’s own home, “it could add only
minimally to the public stigma associated with the search
itself and would involve neither the inconvenience nor the
indignity associated with a compelled visit to the police
station.” Id., at 702.
   Where officers arrest an individual away from his home,
however, there is an additional level of intrusiveness. A
public detention, even if merely incident to a search, will
resemble a full-fledged arrest. As demonstrated here,
detention beyond the immediate vicinity can involve an
initial detention away from the scene and a second deten-
tion at the residence. In between, the individual will
suffer the additional indignity of a compelled transfer back
to the premises, giving all the appearances of an arrest.
The detention here was more intrusive than a usual de-
tention at the search scene. Bailey’s car was stopped; he
was ordered to step out and was detained in full public
view; he was handcuffed, transported in a marked patrol
car, and detained further outside the apartment. These
facts illustrate that detention away from a premises where
police are already present often will be more intrusive
than detentions at the scene.
                 Cite as: 568 U. S. ____ (2013)          13

                     Opinion of the Court 


                              C

   Summers recognized that a rule permitting the deten-
tion of occupants on the premises during the execution of a
search warrant, even absent individualized suspicion, was
reasonable and necessary in light of the law enforcement
interests in conducting a safe and efficient search. Be-
cause this exception grants substantial authority to police
officers to detain outside of the traditional rules of the
Fourth Amendment, it must be circumscribed.
   A spatial constraint defined by the immediate vicinity of
the premises to be searched is therefore required for de-
tentions incident to the execution of a search warrant.
The police action permitted here—the search of a resi-
dence—has a spatial dimension, and so a spatial or geo-
graphical boundary can be used to determine the area
within which both the search and detention incident to
that search may occur. Limiting the rule in Summers to
the area in which an occupant poses a real threat to the
safe and efficient execution of a search warrant ensures
that the scope of the detention incident to a search is
confined to its underlying justification. Once an occupant
is beyond the immediate vicinity of the premises to be
searched, the search-related law enforcement interests are
diminished and the intrusiveness of the detention is more
severe.
   Here, petitioner was detained at a point beyond any
reasonable understanding of the immediate vicinity of the
premises in question; and so this case presents neither the
necessity nor the occasion to further define the meaning of
immediate vicinity. In closer cases courts can consider a
number of factors to determine whether an occupant was
detained within the immediate vicinity of the premises to
be searched, including the lawful limits of the premises,
whether the occupant was within the line of sight of his
dwelling, the ease of reentry from the occupant’s location,
and other relevant factors.
14                BAILEY v. UNITED STATES

                      Opinion of the Court

  Confining an officer’s authority to detain under Sum-
mers to the immediate vicinity of a premises to be
searched is a proper limit because it accords with the
rationale of the rule. The rule adopted by the Court of
Appeals here, allowing detentions of a departed occupant
“as soon as reasonably practicable,” departs from the
spatial limit that is necessary to confine the rule in light of
the substantial intrusions on the liberty of those detained.
  Because detention is justified by the interests in execut-
ing a safe and efficient search, the decision to detain must
be acted upon at the scene of the search and not at a later
time in a more remote place. If officers elect to defer the
detention until the suspect or departing occupant leaves
the immediate vicinity, the lawfulness of detention is
controlled by other standards, including, of course, a brief
stop for questioning based on reasonable suspicion under
Terry or an arrest based on probable cause. A suspect’s
particular actions in leaving the scene, including whether
he appears to be armed or fleeing with the evidence
sought, and any information the officers acquire from
those who are conducting the search, including infor-
mation that incriminating evidence has been discovered,
will bear, of course, on the lawfulness of a later stop or
detention. For example, had the search team radioed
Detectives Sneider and Gorbecki about the gun and drugs
discovered in the Lake Drive apartment as the officers
stopped Bailey and Middleton, this may have provided
them with probable cause for an arrest.
                            III
  Detentions incident to the execution of a search warrant
are reasonable under the Fourth Amendment because the
limited intrusion on personal liberty is outweighed by the
special law enforcement interests at stake. Once an indi-
vidual has left the immediate vicinity of a premises to be
searched, however, detentions must be justified by some
                  Cite as: 568 U. S. ____ (2013)           15

                      Opinion of the Court

other rationale. In this respect it must be noted that the
District Court, as an alternative ruling, held that stopping
petitioner was lawful under Terry. This opinion expresses
no view on that issue. It will be open, on remand, for the
Court of Appeals to address the matter and to determine
whether, assuming the Terry stop was valid, it yielded
information that justified the detention the officers then
imposed.
  The judgment of the Court of Appeals is reversed, and
the case is remanded for further proceedings consistent
with this opinion.
                                             It is so ordered.
                 Cite as: 568 U. S. ____ (2013)            1

                     SCALIA, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 11–770
                         _________________


   CHUNON L. BAILEY, AKA POLO, PETITIONER v.

               UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE SECOND CIRCUIT

                      [February 19, 2013]


   JUSTICE SCALIA, with whom JUSTICE GINSBURG and
JUSTICE KAGAN join, concurring.
   I join the Court’s opinion. I write separately to em-
phasize why the Court of Appeals’ interest-balancing
approach to this case—endorsed by the dissent—is incom-
patible with the categorical rule set forth in Michigan
v. Summers, 452 U. S. 692 (1981).
   Summers identified several law-enforcement interests
supporting the detention of occupants incident to the
execution of a warrant to search for contraband, along
with several reasons why such detentions are typically
less intrusive than an arrest. See id., at 701–704. Weigh-
ing those factors, the Court determined that “it is constitu-
tionally reasonable to require [a] citizen to remain while
officers of the law execute a valid warrant to search his
home.” Id., at 705.
   The existence and scope of the Summers exception were
predicated on that balancing of the interests and burdens.
But—crucially—whether Summers authorizes a seizure in
an individual case does not depend on any balancing,
because the Summers exception, within its scope, is “cate-
gorical.” Muehler v. Mena, 544 U. S. 93, 98 (2005). That
Summers establishes a categorical, bright-line rule is
simply not open to debate—Summers itself insisted on it:
“The rule we adopt today does not depend upon such an
2                BAILEY v. UNITED STATES

                    SCALIA, J., concurring

ad hoc determination, because the officer is not required to
evaluate either the quantum of proof justifying detention
or the extent of the intrusion to be imposed by the sei-
zure.” 452 U. S., at 705, n. 19. Where Summers applies, a
seizure is ipso facto “constitutionally reasonable.” Id., at
705.
  The question in this case is whether Summers applies
at all. It applies only to seizures of “occupants”—that is,
persons within “the immediate vicinity of the premises to
be searched.” Ante, at 11. Bailey was seized a mile
away. Ergo, Summers cannot sanction Bailey’s detention. It
really is that simple.
  The Court of Appeals’ mistake, echoed by the dissent,
was to replace that straightforward, binary inquiry with
open-ended balancing. Weighing the equities—Bailey
“posed a risk of harm to the officers,” his detention “was
not unreasonably prolonged,” and so forth—the Court of
Appeals proclaimed the officers’ conduct, “in the circum-
stances presented, reasonable and prudent.” 652 F. 3d
197, 206 (CA2 2011) (internal quotation marks and brack-
ets omitted); see also post, at 3–4 (opinion of BREYER, J.).
That may be so, but it is irrelevant to whether Summers
authorized the officers to seize Bailey without probable
cause. To resolve that issue, a court need ask only one
question: Was the person seized within “the immediate
vicinity of the premises to be searched”? Ante, at 11.
  The Court of Appeals read Summers’ spatial constraint
somewhat more promiscuously: In its view, it sufficed that
police observed Bailey “in the process of leaving the prem-
ises” and detained him “as soon as practicable.” 652 F. 3d,
at 206 (emphasis deleted); see also post, at 6–7. That has
pragmatic appeal; police, the argument runs, should not
be precluded from seizing the departing occupant at a
distance from the premises if that would be safer than
stopping him on the front steps. But it rests on the fallacy
that each search warrant entitles the Government to a
                     Cite as: 568 U. S. ____ (2013)                   3

                         SCALIA, J., concurring

concomitant Summers detention. Conducting a Summers
seizure incident to the execution of a warrant “is not the
Government’s right; it is an exception—justified by neces-
sity—to a rule that would otherwise render the [seizure]
unlawful.” Thornton v. United States, 541 U. S. 615, 627
(2004) (SCALIA, J., concurring in judgment).
   It bears repeating that the “general rule” is “that Fourth
Amendment seizures are ‘reasonable’ only if based on
probable cause.” Dunaway v. New York, 442 U. S. 200,
213 (1979). Summers embodies a categorical judgment
that in one narrow circumstance—the presence of occu-
pants during the execution of a search warrant—seizures
are reasonable despite the absence of probable cause. Sum-
mers itself foresaw that without clear limits its excep-
tion could swallow the general rule: If a “multifactor
balancing test of ‘reasonable police conduct under the cir-
cumstances’” were extended “to cover all seizures that do not
amount to technical arrests,” it recognized, the “ ‘protec-
tions intended by the Framers could all too easily dis-
appear in the consideration and balancing of the multi-
farious circumstances presented by different cases.’ ” 452
U. S., at 705, n. 19 (quoting Dunaway, supra, at 213 (some
internal quotation marks omitted)). The dissent would
harvest from Summers what it likes (permission to seize
without probable cause) and leave behind what it finds
uncongenial (limitation of that permission to a narrow,
categorical exception, not an open-ended “reasonableness”
inquiry).* Summers anticipated that gambit and explicitly
disavowed the dissent’s balancing test. See 452 U. S., at
705, n. 19 (“[T]he rule we adopt today does not depend
——————
   * The dissent purports to agree “that the question involves drawing a
line of demarcation granting a categorical form of detention authority.”
Post, at 3. What the dissent misses is that a “categorical” exception
must be defined by categorical limits. Summers’ authorization to
detain applies only to “occupants”—a bright-line limitation that the
dissent’s “reasonably practicable” test discards altogether.
4                BAILEY v. UNITED STATES

                    SCALIA, J., concurring

upon such an ad hoc determination”).
   Regrettably, this Court’s opinion in Summers facilitated
the Court of Appeals’ error here by setting forth a smor-
gasbord of law-enforcement interests assertedly justifying
its holding, including “preventing flight in the event that
incriminating evidence is found” and obtaining residents’
assistance in “open[ing] locked doors or locked containers.”
Id., at 701–703. We should not have been so expansive.
The Summers exception is appropriately predicated only
on law enforcement’s interest in carrying out the search
unimpeded by violence or other disruptions. “The common
denominator” of the few Fourth Amendment doctrines
permitting seizures based on less than probable cause “is
the presence of some governmental interest independent
of the ordinary interest in investigating crime and appre-
hending suspects.” Id., at 707 (Stewart, J., dissenting).
Preventing flight is not a special governmental interest—
it is indistinguishable from the ordinary interest in appre-
hending suspects. Similarly, the interest in inducing
residents to open locked doors or containers is nothing
more than the ordinary interest in investigating crime.
That Summers detentions aid police in uncovering evi-
dence and nabbing criminals does not distinguish them
from the mine run of seizures unsupported by probable
cause, which the Fourth Amendment generally proscribes.
                         *    *    *
  Summers’ clear rule simplifies the task of officers who
encounter occupants during a search. “[I]f police are to
have workable rules, the balancing of the competing in-
terests . . . ‘must in large part be done on a categorical
basis—not in an ad hoc, case-by-case fashion by individual
police officers.’ ” Id., at 705, n. 19 (quoting Dunaway,
supra, at 219–220 (White, J., concurring)); see also Ari-
zona v. Gant, 556 U. S. 332, 352–353 (2009) (SCALIA, J.,
concurring). But having received the advantage of Sum-
                Cite as: 568 U. S. ____ (2013)          5

                    SCALIA, J., concurring

mers’ categorical authorization to detain occupants inci-
dent to a search, the Government must take the bitter
with the sweet: Beyond Summers’ spatial bounds, sei-
zures must comport with ordinary Fourth Amendment
principles.
                 Cite as: 568 U. S. ____ (2013)            1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 11–770
                         _________________


   CHUNON L. BAILEY, AKA POLO, PETITIONER v.

                                            

               UNITED STATES
  

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

                                                    

           APPEALS FOR THE SECOND CIRCUIT


                      [February 19, 2013]

                                         


   JUSTICE BREYER, with whom JUSTICE THOMAS and
JUSTICE ALITO join, dissenting.
   Did the police act reasonably when they followed (for 0.7
miles), and then detained, two men who left a basement
apartment as the police were about to enter to execute a
search warrant for a gun? The Court of Appeals for the
Second Circuit found that the police action was reasonable
because (1) the “premises [were] subject to a valid search
warrant,” (2) the detained persons were “seen leaving
those premises,” and (3) “the detention [was] effected as
soon as reasonably practicable.” 652 F. 3d 197, 208 (2011).
In light of the risks of flight, of evidence destruction, and
of human injury present in this and similar cases, I would
follow the approach of the Court of Appeals and uphold its
determination.
                             I
  The Court of Appeals rested its holding upon well-
supported District Court findings. The police stopped the
men “at the earliest practicable location that was con-
sistent with the safety and security of the officers and
the public.” 468 F. Supp. 2d 373, 380 (EDNY 2006).
“[D]etention in open view outside the residence” would
have subjected the officers “to additional dangers during
the execution of the search,” and it would have “poten-
2                 BAILEY v. UNITED STATES

                     BREYER, J., dissenting

tially frustrat[ed] the whole purpose of the search due to
destruction of evidence.” Id., at 379. It also could have
    “jeopardize[d] the search or endanger[ed] the lives of
    the officers . . . by allowing any other occupants inside
    the residence, who might see or hear the detention of
    the individual outside the residence as he was leaving,
    to have some time to (1) destroy or hide incriminating
    evidence just before the police are about to enter for
    the search; (2) flee through a back door or window;
    or (3) arm themselves in preparation for a violent
    confrontation with the police when they entered to
    conduct the search.” Id., at 380.
Moreover, the police stopped the men’s car “at the first
spot where they determined it was safe to conduct the
stop,” namely after the car, which had traveled a few
blocks along busier streets and intersections, turned off on
a quieter side road. Id., at 379.
                               II
   The holding by the Court of Appeals is strongly supported
by Supreme Court precedent. In Michigan v. Summers,
452 U. S. 692 (1981), this Court held that “a warrant to
search for contraband founded on probable cause implic-
itly carries with it the limited authority to detain the occu-
pants of the premises while a proper search is conducted.”
Id., at 705 (footnote omitted). And the similarities be-
tween Summers and this case are multiple. In Summers
the police had a valid warrant based on probable cause to
search a house for drugs. Id., at 693. Here the police had
a valid warrant based on probable cause to search a house
for a gun and ammunition, believed to be used in multiple
drug deals. App. 16–18, 26. In Summers the police, be-
ginning to execute that warrant, were outside the house.
452 U. S., at 693. Here the police, beginning to execute
that warrant, were outside the house. 468 F. Supp. 2d, at
                 Cite as: 568 U. S. ____ (2013)           3

                    BREYER, J., dissenting

376. In Summers the police then “encountered” an occu-
pant of the house “descending the front steps.” 452 U. S.,
at 693. Here the police then encountered two occupants
of the house ascending the back (basement) steps. 468
F. Supp. 2d, at 376; App. 43, 45. In Summers the police
entered the house soon after encountering that occupant.
452 U. S., at 693. Here the police entered the house soon
after encountering those occupants (while other officers
pursued them). App. 49, 59–60. In Summers the police
detained the occupant while they engaged in their search.
452 U. S., at 693. Here the police did the same. 468
F. Supp. 2d, at 377.
   Thus, given Summers, only one question is open. In
Summers the police detained the occupant before he left
“the sidewalk outside” of the house. 452 U. S., at 702,
n. 16. Here the police, for good reason, permitted the
occupants to leave the premises and stopped them a few
blocks from the house. App. 48, 72, 86, 103. (See Appen-
dix, infra.) The resulting question is whether this differ-
ence makes a constitutional difference. In particular,
which is the right constitutional line to demarcate where a
Summers detention may be initiated? Is it the Court’s
line, drawn at the “immediate vicinity” of the house? Ante,
at 12. Or is it the Second Circuit’s line, drawn on the
basis of what is “reasonably practicable”? 652 F. 3d, at
207. I agree, of course, with the concurrence that the
question involves drawing a line of demarcation granting a
categorical form of detention authority. The question is
simply where that line should be drawn.
                            III
   The Court in Summers rested its conclusion upon four
considerations, each of which strongly supports the rea-
sonableness of Bailey’s detention, and each of which is as
likely or more likely to support detention of an occupant
of searchable premises detained “as soon as reasonably
4                BAILEY v. UNITED STATES

                     BREYER, J., dissenting

practicable,” 652 F. 3d, at 208, as it is to support the de-
tention of an occupant detained “within the immediate
vicinity” of those premises, ante, at 13. First, the Court in
Summers found “[o]f prime importance . . . the fact that
the police had obtained a warrant to search [the occu-
pant’s] house for contraband.” 452 U. S., at 701. That fact
meant that the additional detention-related “invasion of
the privacy of the persons who resided there” was “less
intrusive” than in a typical detention. Ibid. The same is
true here and always true in this class of cases.
   Second, the Court in Summers said that the detention
was justified in part by “the legitimate law enforcement
interest in preventing flight in the event that incriminat-
ing evidence is found.” Id., at 702. This factor, which
Summers identifies as the “[m]ost obvious” rationale
supporting detention, ibid., will be present in all Summers
detentions. Summers applies when police have a search
warrant for contraband, id., at 701, 705, n. 20, and any
occupant departing a residence containing contraband will
have incentive to flee once he encounters police. Indeed,
since here the warrant itself described the possessor of the
unlawful gun in terms that applied to both of the detained
occupants, App. 46, the strength of this interest is equal to
or greater than its strength in Summers.
   Third, the Court in Summers said that the detention
was justified in part by “the interest in minimizing the
risk of harm to the officers.” 452 U. S., at 702. The
strength of this interest is greater here than in Summers,
for here there was good reason, backed by probable cause,
to believe that “[a] chrome .380 handgun, ammunition,
[and] magazine clips” were on the premises. App. 17. As I
discuss below, the interest in minimizing harm to officers
is compromised by encouraging them to initiate searches
before they are prepared to do so safely.
   Fourth, the Court in Summers said that “the orderly
completion of the search may be facilitated if the occu-
                  Cite as: 568 U. S. ____ (2013)            5

                     BREYER, J., dissenting

pants of the premises are present.” 452 U. S., at 703. The
strength of this interest here is equal to its strength in
Summers. See, e.g., United States v. Montieth, 662 F. 3d
660, 663 (CA4 2011) (After being followed, detained, and
returned to his home, Montieth helped officers find “mari-
juana, firearms, and cash”).
  The Court in Summers did not emphasize any other
consideration.
                              IV
   There is, however, one further consideration, namely an
administrative consideration. A bright line will some-
times help police more easily administer Fourth Amend-
ment rules, while also helping to ensure that the police do
not go beyond the bounds of the reasonable. The majority,
however, offers no easily administered bright line. It de-
scribes its line as one drawn at “the immediate vicinity
of the premises to be searched,” to be determined by “a
number of factors . . . including [but not limited to] the
lawful limits of the premises, whether the occupant was
within the line of sight of his dwelling, the ease of reentry
from the occupant’s location, and other relevant factors.”
Ante, at 13. The majority’s line invites case-by-case litiga-
tion although, divorced as it is from interests that directly
motivate the Fourth Amendment, it offers no clear case-
by-case guidance.
   In any event, as the lower courts pointed out, considera-
tions related to the risks of flight, of evidence destruction,
and of physical danger overcome any administrative ad-
vantages. Consider why the officers here waited until the
occupants had left the block to stop them: They did so
because the occupants might have been armed.
   Indeed, even if those emerging occupants were not
armed (and even if the police knew it), those emerging
occupants might have seen the officers outside the house.
And they might have alerted others inside the house
6                 BAILEY v. UNITED STATES

                     BREYER, J., dissenting

where, as we now know (and the officers had probable
cause to believe), there was a gun lying on the floor in
plain view. App. 202. Suppose those inside the house,
once alerted, had tried to flee with the evidence. Suppose
they had destroyed the evidence. Suppose that one of
them had picked up the gun and fired when the officers
entered. Suppose that an individual inside the house
(perhaps under the influence of drugs) had grabbed the
gun and begun to fire through the window, endangering
police, neighbors, or families passing by. See id., at 26
(informant describing gun’s relation to drugs in the
house).
   Considerations of this kind reveal the dangers inherent
in the majority’s effort to draw a semi-bright line. And
they show the need here and in this class of cases to test
the constitutionality of the details of a search warrant’s
execution by taking more directly into account concerns
related to safety, evidence, and flight, i.e., the kinds of
concerns more directly related to the Fourth Amendment’s
“ultimate touchstone of . . . reasonableness.” Kentucky v.
King, 563 U. S. ___, ___ (2011) (internal quotation marks
omitted) (slip op., at 5). See New York v. Class, 475 U. S.
106, 116–117 (1986) (assessing Fourth Amendment rea-
sonableness “[i]n light of the danger to the officers’ safe-
ty”); Pennsylvania v. Mimms, 434 U. S. 106, 110 (1977)
(per curiam) (“We think it too plain for argument that the
State’s proffered justification [for a stop]—the safety of the
officer—is both legitimate and weighty”). See also Mary-
land v. Buie, 494 U. S. 325, 335, n. 2 (1990) (assessing
Fourth Amendment reasonableness based on “the proper
balance between officer safety and citizen privacy”).
                             V
  The majority responds by pointing out that the police
“are not required to stop” “a departing individual.” Ante,
at 8. Quite right. But that response is not convincing.
                  Cite as: 568 U. S. ____ (2013)            7

                     BREYER, J., dissenting

After all, the police do not know whether an emerging
individual has seen an officer. If he has, the risks are as I
have described them, e.g., that those inside may learn of
imminent police entry and fire the gun. In any event, the
police may fear that they might be or have been spotted.
And they may consequently feel the need, under the ma-
jority’s rule, to seize the emerging individual just before he
leaves the “vicinity” but just too soon to guard against the
danger of physical harm inherent in any search for guns.
   The majority adds that, where the departing individ-
uals themselves are dangerous, Terry v. Ohio, 392 U. S. 1
(1968), may authorize detention. Terry, however, is irrele-
vant where the risks at issue are those of flight, destruc-
tion of evidence, or harm caused by those inside the house
shooting at police or passersby.
   Finally, the majority creates hypothetical specific exam-
ples of abuse, such as detention “10 miles away” from one’s
home at an airport and detention “five hours” after an
occupant departs from the premises. Ante, at 11, 8. The
seizures the majority imagines, however, strike me as red
herrings, for I do not see how they could be justified as
having taken place as soon as “reasonably practicable.”
Indeed, the majority can find no such example in any
actual case—even though almost every Court of Appeals to
have considered the matter has taken the Second Circuit’s
approach. See, e.g., Montieth, 662 F. 3d, at 666–669 (“as
soon as practicable”); United States v. Cavazos, 288 F. 3d
706, 711–712 (CA5 2002) (rejecting “geographic proximity”
as the test under Summers); United States v. Cochran, 939
F. 2d 337, 338–340 (CA6 1991) (“as soon as practicable”);
United States v. Bullock, 632 F. 3d 1004, 1018–1021 (CA7
2011) (“as soon as practicable”); United States v. Castro-
Portillo, 211 Fed. Appx. 715, 720–723 (CA10 2007) (“as
soon as practicable”); United States v. Sears, 139 Fed.
Appx. 162, 166 (CA11 2005) (per curiam) (“as soon as
practicable”).
8                 BAILEY v. UNITED STATES

                     BREYER, J., dissenting

   While it is true that a hypothetical occupant whom
police do not encounter until he is far from the searchable
premises could engage some of the Summers rationales,
that hypothetical occupant would do so significantly less
often than would an occupant like Bailey. The difference
is obvious: A hypothetical occupant 10 miles away from
the searchable premises is less likely to learn of the search
(and thus less likely to alert those inside or return to
disrupt the search) than is an occupant like Bailey, who
may perceive the police presence without alerting the
police to the fact that he noticed them.
   It is even less likely—indeed impossible—that the lower
court’s rule would (as the majority claims) permit “detain-
ing anyone in the neighborhood,” ante, at 9, for the rule
explicitly applies only to those “in the process of leaving
the premises,” 652 F. 3d, at 206.
   More fundamentally, Summers explained that detention
incident to a search is permissible because, once police
have obtained a search warrant, they “have an articulable
basis for suspecting criminal activity.” 452 U. S., at 699.
That articulable, individualized suspicion attaches to the
“particularly describ[ed] . . . place to be searched.” U. S.
Const., Amdt. 4. In turn, the connection between individ-
ualized suspicion of that place and individualized suspi-
cion of “an individual in the process of leaving the premises”
is sufficiently tight to justify detention. 652 F. 3d, at
206. That connection dissipates when the individual is not
actually leaving the premises where, according to a neutral
magistrate, there is probable cause to believe contraband
can be found, and the Summers justification therefore
does not apply. Hence, Summers applies only where the
connection between the searchable premises and the
detained occupant is as tight as it is in cases like Summers
and this one: In both, a departing occupant had just left
his home and was merely turned around and escorted
back there for the duration of a search.
                 Cite as: 568 U. S. ____ (2013)            9

                     BREYER, J., dissenting

                         *    *     *
   In sum, I believe that the majority has substituted a line
based on indeterminate geography for a line based on
realistic considerations related to basic Fourth Amend-
ment concerns such as privacy, safety, evidence destruc-
tion, and flight. In my view, these latter considerations
should govern the Fourth Amendment determination at
issue here. I consequently dissent.
10               BAILEY v. UNITED STATES

                                        


                    BREYER, J., dissenting
                Appendix to opinion of BREYER, J. 


                           Appendix 





       Shown above, from right to left, is the path of
     approximately 0.7 miles traveled by police as they
       followed petitioner Bailey and his companion.